         Case 1:19-cr-00929-AKH Document 26 Filed 10/26/20 Page 1 of 1

                                                       U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew's Pla:a
                                                       New York, New York 10007



                                                        October 26, 2020
By Email and ECF
The Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:      United States v. Kay Ann Walker, 19 Cr. 929 (AKH)

Dear Judge Hellerstein:

        With the defendant's consent, the Government respectfully requests to adjourn the pretrial
conference in the above-referenced case, currently scheduled for October 30, 2020, until January
2021 or another date subject to the convenience of the Court. Defense counsel ·has informed the
Government that the defendant intends to enter a plea of guilty at the next-scheduled conference
date. However, the Government understands that there are not, at this time, "specific reasons that
the plea ... in th[is] case cannot be further delayed without serious harm to the interests of justice,"
and a guilty plea therefore cannot be entered remotely at this time. See Coronavirus Aid, Relief,
and Economic Security (CARES) Act, Pub. L. No . 116-136, § I 5002(b)(2)(B), 134 Stat. 281, 527-
30 (2020). Accordingly, the Government seeks an adjournment until January 2021 or another date
convenient to the Court at which time the defendant may be able to enter a plea of guilty in-person.




                                                        Acting United States Attorney for the
                                                        Southern District of New York

                                                   By: __/_s/_ _ _ _ _ _ _ _ __
                                                        Kaylan E. Lasky
                                                        Assistant United States Attorney
                                                        (212) 637-2315
